UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2008 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 16701 Greenspoint Park Drive, Suite200 Houston, Texas 77060 (Address of principal executive offices, including zip code) (281)408-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. On April 2, 2008, Eagle Rock Energy Partners, L.P., a Delaware limited partnership (“Eagle Rock”), entered into a definitive Stock Purchase Agreement (the “Agreement”) with Stanolind Holdings, L.P., a Texas limited partnership, and Stanolind Oil and Gas Corp., a Delaware corporation, pursuant to which Eagle Rock will purchase all of the issued and outstanding shares of capital stock of Stanolind Oil and Gas Corp. (the “Stanolind Acquisition”).The parties to the Agreement have made customary representations, warranties and covenants.The transaction is expected to close on April 30, 2008. Under the terms of the Agreement, the aggregate cash consideration to be paid to Stanolind Holdings, L.P. by Eagle Rock at the closing of the transaction is $79 million, subjectto a working capital adjustment and other customary purchase price adjustments.Eagle Rock will fund the transactionfrom existing cash from operations as well as with borrowings under its existingrevolving credit facility. Stanolind Oil and Gas Corp. operates crude oil and natural gas producing properties in the PermianBasin, primarily in Ward, Crane and
